Citation Nr: 0811252	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-36 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of otitis 
and mastoiditis of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claims.

In October 2006, the veteran was afforded a personal hearing 
before a hearing officer at the RO and in January 2008, he 
was afforded a personal hearing before the undersigned.  
Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  The veteran did not engage in combat during service, 
there is no corroboration or verification of the occurrence 
of the veteran's claimed stressors and the diagnosis of PTSD 
has not been related to a confirmed stressor.

2.  There is no competent evidence of record showing that the 
veteran currently suffers from residuals of otitis and 
mastoiditis of the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

2.  The criteria for entitlement to service connection for 
residuals of otitis and mastoiditis of the left ear have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Initially, the Board acknowledges that the veteran has 
received a medical diagnosis of PTSD during VA medical 
treatment.  Several of these treatment records containing a 
diagnosis of PTSD reference experiences from Vietnam.  
However, the Board is unable to accept the diagnoses as based 
upon a confirmed stressor because the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain credible evidence which confirms 
his account of the in-service stressors considered in those 
diagnoses.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military 
combat citations or other official records.  If VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

The veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  Thus, 
there are no "recognized military citations" that the 
veteran actually engaged in combat.  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  Further, there is no "other supportive 
evidence" that the veteran had combat service.  His military 
occupational specialty of carpentry specialist does not, of 
itself, denote combat exposure.  Without further supportive 
evidence, the Board finds that the veteran did not have 
combat service.  Accordingly, under 38 C.F.R. § 3.304(f), the 
occurrence of the claimed stressors must be supported by 
credible evidence.

The veteran submitted several statements concerning his 
claimed inservice stressors and his wife submitted a 
statement in support of the veteran's claim in March 2005.  
However, in July 2006, the RO issued a formal finding on a 
lack of information required to verify stressors in 
connection to the PTSD claim.  The RO summarized the 
veteran's claimed stressors, detailed the efforts taken to 
attempt to get further detail and explained that the 
statements submitted in support of the claim were vague and 
insufficient to submit to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.  In a July 
2006 letter to the veteran, the RO notified him of its 
determination that the stressors he reported were still too 
vague to be corroborated and offered him another chance to 
submit additional evidence.  Following a careful review of 
the record, including the veteran's statements dated August 
2005, November 2005, and February 2006, and the October 2006 
RO hearing, the Board agrees that the veteran's statements 
lack the specificity required to verify his claimed 
stressors.  

The record includes diagnoses of PTSD; however, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
while on active duty and that there is no independent 
corroboration of his reported in-service stressors.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim for PTSD; the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. 
§5107.

B.  Residuals of otitis and mastoiditis of the left ear

In this case, the record does not contain a current diagnosis 
of residuals of otitis and mastoiditis of the left ear.  
Service medical records show that in September 1968, the 
veteran was treated for sudden loss of hearing in the left 
ear and was diagnosed as having left otitis externa and 
chronic left mastoiditis, etiology undetermined.  Following 
inpatient hospital treatment, the veteran was found to be 
asymptomatic with no pain, hearing loss, ear or mastoid 
tenderness, or edema in canal and the tympanic membrane was 
intact.  Separation examination reported no abnormalities 
with the veteran's ears and the veteran also indicated having 
no ear trouble in his report of medical history.  

During the RO hearing, the veteran reported that he had ear 
prosthetics surgically implanted in his left ear.  He stated 
that records pertaining to that procedure were not available.  
There is no medical evidence, however, supporting this 
contention.  In fact, post-service medical evidence is 
entirely negative for any competent evidence of the clinical 
presence of any residuals of otitis and mastoiditis of the 
left ear.  The November 2005 VA examination report stated 
that there were no residuals of otitis externa on examination 
and there was no apparent chronic or acute middle ear or 
mastoid residual as well.  

The Board notes that the veteran has been diagnosed as having 
bilateral tinnitus and hearing loss which were attributed to 
an inservice middle ear disease, possible otosclerosis, by 
the November 2005 examiner.  Service connection has been 
granted for those disabilities.  The veteran has not 
specified any distinct symptoms, aside from hearing loss and 
tinnitus, related to his claimed disabilities on appeal.  The 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology, since such a result would over compensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The only evidence of the existence of residuals of otitis and 
mastoiditis of the left ear is the veteran's own statements.  
In the absence of any competent evidence of residuals of 
otitis and mastoiditis of the left ear, the Board must 
conclude the veteran does not currently suffer from these 
disabilities.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2005 and October 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination for his left ear claim, obtained medical opinions 
as to the etiology and severity of that disability, and 
afforded the veteran the opportunity to give testimony before 
the Board.  Regarding the claim for PTSD, VA need not obtain 
an examination as the evidentiary record does not show that 
the veteran's current PTSD disability may associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for PTSD is denied.

Service connection for residuals of otitis and mastoiditis of 
the left ear is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


